 



Exhibit 10.6
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) by and between Integrated
Electrical Services, Inc., a Delaware Corporation (“IES”) and Robert B. Callahan
(“Executive”) is hereby entered into effective as of this 1st day of June, 2005.
RECITALS
     Whereas, the parties to the Original Agreement deem it desirable to amend
and restate such Agreement in its entirety; and
     Whereas, as of the Effective Date, IES and the subsidiary companies of IES
(collectively, the “IES Companies”) are engaged primarily in the providing of
any electrical contracting, information technology principally related to the
electrical contracting or cabling industry, and related services business; and
     Whereas, Executive is employed hereunder by IES in a confidential
relationship wherein Executive, in the course of his employment with IES, has
and will continue to become familiar with and aware of information as to IES’s
customers and specific manner of doing business, including the processes,
techniques and trade secrets utilized by IES, and future plans with respect
thereto, all of which has been and will be established and maintained at great
expense to IES. This information is a trade secret and constitutes the valuable
goodwill of IES.
     Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the Agreement in its
entirety as follows:
AGREEMENTS
     1. Employment and Duties.
     (a) IES hereby employs Executive as Senior Vice President of Human
Resources. As such, Executive shall have responsibilities, duties and authority
reasonably accorded to, expected of and consistent with Executive’s position.
Executive hereby accepts this employment upon the terms and conditions herein
and agrees to devote substantially all of his time, attention and efforts to
promote and further the business and interests of IES and its affiliates.
     (b) Executive shall faithfully adhere to, execute and fulfill all lawful
policies established by IES.
     (c) Executive shall not, during the term of his employment hereunder,
engage in any other business activity pursued for gain, profit or other
pecuniary advantage if such activity interferes in any material respect with
Executive’s duties and responsibilities hereunder. The foregoing limitations
shall not be construed as prohibiting Executive from making personal investments
in such form or manner as will neither require his services in the operation or
affairs of the companies or enterprises in which such investments are made nor
violate the terms of paragraph 3 hereof.

1 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
     2. Compensation. For all services rendered by Executive, IES shall
compensate Executive as follows:
     (a) Base Salary. The base salary payable to Executive during the term shall
be $14,600.00 monthly ($175,000 on an annualized basis), payable in accordance
with IES’ payroll procedures for officers, but not less frequently than monthly.
Such base salary may be increased from time to time, at the discretion of the
Board of Directors of IES (the “IES Board”), in light of the Executive’s
position, responsibilities and performance.
     (b) Executive Perquisites, Benefits and Other Compensation. Executive shall
be entitled to receive additional benefits and compensation from IES in such
form and to such extent as specified below:
     (i) Reimbursement for all business travel and other out-of-pocket expenses
(including those costs to maintain any professional certifications held or
obtained by Executive) reasonably incurred by Executive in the performance of
his duties pursuant to this Agreement and in accordance with IES’ policy for
executives of IES. All such expenses shall be appropriately documented in
reasonable detail by Executive upon submission of any request for reimbursement,
and in a format and manner consistent with IES’ expense reporting policy.
     (ii) Executive shall, subject to the satisfaction of any general
eligibility criteria, be eligible to participate in all compensation and
     (iii) Provided Executive is the Senior Vice President, Human Resources of
IES, he may receive an incentive payment equal to a percentage of his annualized
base, as set forth in paragraph 2(a) above, developed based on mutually
agreeable goals, objectives and incremental performance of the business unit for
which Executive is directly responsible, all subject to approval of the
Compensation Committee of the Board of Directors. The actual payout of any
incentive payment is typically made in December of each year.
     (iv) IES shall provide Executive with such other perquisites as may be
deemed appropriate for Executive by the IES Board.
     3. Non-Competition Agreement.
     (a) Executive recognizes that IES’ willingness to enter into this Agreement
is based in material part on Executive’s agreement to the provisions of this
paragraph 3 and that Executive’s breach of the provisions of this paragraph 3
could materially damage IES. Subject to the further provisions of this
Agreement, Executive will not, during the term of his employment with IES, and
for a period of two years immediately following the termination of such for any
reason whatsoever, either for Cause or in the event the Executive terminates his
employment without Good Reason, except as may be set forth herein, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, partnership, corporation or business of whatever nature:

2 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
     (i) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any
electrical contracting, information technology principally related to the
electrical contracting or cabling industry, and related services business in
direct competition with any IES Company within 100 miles of where any IES
Company conducts business, including any territory serviced by an IES Company
during the term of Executive’s employment (the “Territory”);
     (ii) call upon any person who is, at that time, an employee of an IES
Company for the purpose or with the intent of enticing such employee away from
or out of the employ of the IES Company;
     (iii) call upon any person or entity which is, at that time, or which has
been, within one year prior to that time, a customer of an IES Company within
the Territory for the purpose of soliciting or selling electrical contracting,
information technology principally related to the electrical contracting or
cabling industry, and related products or services in direct competition with
the IES Companies within the Territory;
     (iv) call upon any prospective acquisition candidate, on Executive’s own
behalf or on behalf of any competitor, which candidate was, to Executive’s
knowledge after due inquiry, either called upon by an IES Company or for which
an IES Company made an acquisition analysis, for the purpose of acquiring such
entity; or
     (v) disclose customers, whether in existence or proposed, of IES to any
person, firm, partnership, corporation or business for any reason or purpose
whatsoever except to the extent that IES has in the past disclosed such
information to the public for valid business reasons.
     Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than 1% of the
capital stock of a competing business, whose stock is traded on a national
securities exchange, the Nasdaq Stock Market or on an over-the-counter or
similar market, unless the Board of Directors of IES consents to such
acquisition.
     (b) Because of the difficulty of measuring economic losses to IES as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to IES for which they would have no
other adequate remedy, Executive agrees that foregoing covenant may be enforced
by IES, in the event of breach by him, by injunctions and restraining orders.
Executive further agrees to waive any requirement for IES’ securing or posting
of any bond in connection with such remedies.
     (c) It is agreed by the parties that the foregoing covenants in this
paragraph 3 impose a reasonable restraint on Executive in light of the
activities and business of the IES Companies on the date of the execution of
this Agreement and the current plans of

3 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
the IES Companies; but it is also the intent of IES and Executive that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the IES Companies throughout the term of this
covenant, whether before or after the date of termination of the employment of
Executive, unless the Executive was conducting such new business prior to any
IES Company conducting such new business. For example, if, during the term of
this Agreement, an IES Company engages in new and different activities, enters a
new business or establishes new locations for its current activities or business
in addition to or other than the activities or business enumerated under the
Recitals above or the locations currently established therefore, then Executive
will be precluded from soliciting the customers or employees of such new
activities or business or from such new location and from directly competing
with such new business within 100 miles of its then-established operating
location(s) through the term of this covenant, unless the Executive was
conducting such new business prior to any IES Company conducting such new
business.
     (d) It is further agreed by the parties hereto that, in the event that
Executive shall cease to be employed hereunder and shall enter into a business
or pursue other activities not in competition with the electrical contracting
activities of the IES Companies or similar activities or business in locations
the operation of which, under such circumstances, does not violate clause (a)(i)
of this paragraph 3, and in any event such new business, activities or location
are not in violation of this paragraph 3 or of Executive’s obligations under
this paragraph 3, if any, Executive shall not be chargeable with a violation of
this paragraph 3 if the IES Companies shall thereafter enter the same, similar
or a competitive (i) business, (ii) course of activities or (iii) location, as
applicable.
     (e) The covenants in this paragraph 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.
     (f) All of the covenants in this paragraph 3 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Executive against IES, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by IES of such covenants. It is specifically agreed that the period
of two years (subject to the further provisions of this Agreement) following
termination of employment stated at the beginning of this paragraph 3, during
which the agreements and covenants of Executive made in this paragraph 3 shall
be effective, shall be computed by excluding from such computation any time
during which Executive is in violation of any provision of this paragraph 3.
     (g) IES and the Executive hereby agree that this covenant is a material and
substantial part of this transaction.
     4. Term; Termination; Rights on Termination. The term of this Agreement
shall begin on the Effective Date and continue for three years (the “Initial
Term”) and, unless

4 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
terminated sooner as herein provided, shall continue on a year-to-year basis on
the same terms and conditions contained herein in effect as of the time of
renewal (the “Extended Term”). This Agreement and Executive’s employment may be
terminated in any one of the following ways:
     (a) Notice of Non-Renewal. This Agreement may be terminated by the Company
by serving notice of intent not to continue the agreement no later than ninety
(90) days prior to the expiration of the Initial or Extended Term.
Notwithstanding the foregoing, in the event a change of control (as defined in
Paragraph 9) occurs during either the Initial Term or the Extended Term, this
Agreement may not be terminated by the Company for a period of two (2) years
following such change in control.
     (b) Death. The death of Executive shall immediately terminate this
Agreement with no severance compensation due to Executive’s estate.
     (c) Disability. If, as a result of incapacity due to physical or mental
illness or injury, Executive shall have been absent from his full-time duties
hereunder for four consecutive months, then 30 days after receiving written
notice (which notice may occur before or after the end of such four-month
period, but which shall not be effective earlier than the last day of such
four-month period), IES may terminate Executive’s employment hereunder, provided
that Executive is unable to resume his full-time duties at the conclusion of
such notice period. Also, Executive may terminate his employment hereunder if
his health should become impaired to an extent that makes the continued
performance of his duties hereunder hazardous to his physical or mental health,
provided that Executive shall have furnished IES with a written statement from a
doctor reasonably acceptable to IES to such effect and provided, further, that,
at IES’ request made within 30 days of the date of such written statement,
Executive shall submit to an examination by a doctor selected by IES who is
reasonably acceptable to Executive or Executive’s doctor and such second doctor
shall have concurred in the conclusion of Executive’s doctor. In the event this
Agreement is terminated as a result of Executive’s disability, Executive shall
receive from IES, in a lump sum payment due within 10 days of the effective date
of termination, six months of base salary at the rate then in effect.
     (d) Cause. The Company may terminate this Agreement and Executive’s
employment 10 days after written notice to Executive for “Cause”, which shall
be: (1) Executive’s willful, material and irreparable breach of this Agreement
(which remains uncured 5 days after delivery of written notice); (2) Executive’s
gross negligence in the performance or intentional nonperformance (in either
case continuing for 10 days after receipt of written notice of need to cure) of
any of Executive’s material duties and responsibilities hereunder;
(3) Executive’s dishonesty or fraud with respect to the business, reputation or
affairs of the Company or IES which materially and adversely affects the Company
or IES (monetarily or otherwise); (4) Executive’s conviction of a felony crime
or crime involving moral turpitude; (5) Executive’s drug or alcohol abuse; or
(6) Executive’s violation of Company policy (which remains uncured or continues
5 days after delivery of written notice). In the event of a termination for
Cause, Executive shall have no right to any severance compensation.
     (e) Without Cause. Executive may, without Good Reason (as hereinafter
defined) terminate this Agreement and Executive’s employment, effective 30 days
after

5 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
written notice is provided to the Company. Executive may be terminated without
Cause by the Company during either the Initial Term or Extended Term. Should
Executive be terminated by the Company without Cause or should Executive
terminate with Good Reason during the Initial Term or Extended Term, Executive
shall receive from the Company, in a lump sum payment due on the effective date
of termination, the base salary at the rate then in effect for whatever time
period is remaining under the Initial Term or the Extended Term, as applicable,
or for one year, whichever amount is greater. Further, any termination without
Cause by the Company or by Executive for Good Reason shall operate to eliminate
the period set forth in paragraph 3(a) and during which the terms of paragraph 3
apply. If Executive resigns or otherwise terminates his employment without Good
Reason, rather than the Company terminating his employment pursuant to this
paragraph 4(d), Executive shall receive no severance compensation.
     (f) Good Reason. Executive shall have “Good Reason” to terminate his
employment hereunder upon the occurrence of any of the following events, unless
such event is agreed to in writing by Executive: (a) Executive is demoted by
means of a material reduction in authority, responsibilities or duties to a
position of less stature or importance within the Company than the position
described in Section 1 hereof; (b) Executive’s annual base salary as then in
effect is reduced; or (c) the relocation of the Company’s principal executive
offices to a location outside the greater Houston, Texas area.
     5. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists and other property
delivered to or compiled by Executive by or on behalf of IES or any IES
Companies or their representatives, vendors or customers which pertain to the
business of IES or any IES Companies shall be and remain the property of IES or
the IES Company, as the case may be, and be subject at all times to their
discretion and control. Likewise, all correspondence, reports, records, charts,
advertising materials and other similar data pertaining to the business,
activities or future plans of IES or the IES Company which is collected by
Executive shall be delivered promptly to IES without request by it upon
termination of Executive’s employment.
     6. Inventions. Executive shall disclose promptly to IES any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment or
within one year thereafter, if conceived during employment, and which are
directly related to the business or activities of IES and which Executive
conceives as a result of his employment by IES. Executive hereby assigns and
agrees to assign all his interests therein to IES or its nominee. Whenever
requested to do so by IES, Executive shall execute any and all applications,
assignments or other instruments that IES shall deem necessary to apply for and
obtain Letters Patent of the United States or any foreign country or to
otherwise protect IES’ interest therein.
     7. Trade Secrets. Executive agrees that he will not, during or after the
term of this Agreement, disclose the specific terms of IES’ relationships or
agreements with their respective significant vendors or customers or any other
significant and material trade secret of IES, whether in existence or proposed,
to any person, firm, partnership, corporation or business for any reason or
purpose whatsoever.

6 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
     8. Confidentiality.
     (a) Executive acknowledges and agrees that all Confidential Information (as
defined below) of IES is confidential and a valuable, special and unique asset
of IES that gives IES an advantage over its actual and potential, current and
future competitors. Executive further acknowledges and agrees that Executive
owes IES a fiduciary duty to preserve and protect all Confidential Information
from unauthorized disclosure or unauthorized use, that certain Confidential
Information constitutes “trade secrets” under applicable laws and, that
unauthorized disclosure or unauthorized use of IES’ Confidential Information
would irreparably injure IES.
     (b) Both during the term of Executive’s employment and after the
termination of Executive’s employment for any reason (including wrongful
termination), Executive shall hold all Confidential Information in strict
confidence, and shall not use any Confidential Information except for the
benefit of IES, in accordance with the duties assigned to Executive. Executive
shall not, at any time (either during or after the term of Executive’s
employment), disclose any Confidential Information to any person or entity
(except other employees of IES who have a need to know the information in
connection with the performance of their employment duties), or copy, reproduce,
modify, decompile or reverse engineer any Confidential Information, or remove
any Confidential Information from IES’ premises, without the prior written
consent of the President of IES, or permit any other person to do so. Executive
shall take reasonable precautions to protect the physical security of all
documents and other material containing Confidential Information (regardless of
the medium on which the Confidential Information is stored). This Agreement
applies to all Confidential Information, whether now known or later to become
known to Executive.
     (c) Upon the termination of Executive’s employment with IES for any reason,
and upon request of IES at any other time, Executive shall promptly surrender
and deliver to IES all documents and other written material of any nature
containing or pertaining to any Confidential Information and shall not retain
any such document or other material. Within five days of any such request,
Executive shall certify to IES in writing that all such materials have been
returned.
     (d) As used in this Agreement, the term “Confidential Information” shall
mean any information or material known to or used by or for IES (whether or not
owned or developed by IES and whether or not developed by Executive) that is not
generally known to persons in the electrical contracting business. Confidential
information includes, but is not limited to, the following: all trade secrets of
IES; all information that IES has marked as confidential or has otherwise
described to Executive (either in writing or orally) as confidential; all
nonpublic information concerning IES’ products, services, prospective products
or services, research, product designs, prices, discounts, costs, marketing
plans, marketing techniques, market studies, test data, customers, customer
lists and records, suppliers and contracts; all Company business records and
plans; all Company personnel files; all financial information of or concerning
IES; all information relating to operating system software, application
software, software and system methodology, hardware platforms, technical
information, inventions, computer programs

7 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
and listings, source codes, object codes, copyrights and other intellectual
property; all technical specifications; any proprietary information belonging to
IES; all computer hardware or software manual; all training or instruction
manuals; and all data and all computer system passwords and user codes.
     9. Change in Control.
     (a) Executive understands and acknowledges that the Company may be merged
or consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder or
that the Company may undergo a Change in Control (as defined below). In the
event a Change in Control is initiated or occurs during the Initial Term or
Extended Term, then the provisions of this paragraph 9 shall be applicable.
     (b) In the event of a Change in Control wherein the Company and Executive
have not received written notice at least ten business days prior to the date of
the event giving rise to the Change in Control from the successor to all or a
substantial portion of the Company’s business and/or assets that such successor
is willing as of the closing to assume and agree to perform the Company’s
obligations under this Agreement in the same manner and to the same extent that
the Company is hereby required to perform, then Executive may, at Executive’s
sole discretion, elect to terminate Executive’s employment on such Change in
Control by providing written notice to the Company prior to the closing of the
transaction giving rise to the Change in Control. In such case, Executive shall
receive from Company, in a lump sum payment due on the effective date of
termination the base salary at the rate then in effect for two years, one year’s
bonus payment with all goals deemed met in full, and two years’ coverage under
the Company’s medical benefit plan on a tax neutral basis.
     (c) If, on or within six months following the effective date of a Change in
Control the Company terminates Executive’s employment other than for Cause or
Executive terminates his employment for Good Reason, or if Executive’s
employment with the Company is terminated by the Company within thirty days
before the effective date of a Change in Control and it is reasonably
demonstrated that such termination (i) was at the request of a third party that
has taken steps reasonably calculated to effect a Change in Control, or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then Executive shall receive from Company, in a lump sum payment due on the
effective date of termination the base salary at the rate then in effect for two
years, one year’s bonus payment with all goals met in full, and two years’
coverage under the Company’s medical benefit plan on a tax neutral basis.
     (d) A “Change in Control” shall be deemed to have occurred if:
     (i) any person, entity or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”),
other than the IES Companies or an employee benefit plan of the IES Companies,
acquires, directly or indirectly, the beneficial ownership (as defined in
Section 13(d) of the Act) of any voting security of the Company and immediately
after such acquisition such person is, directly or indirectly, the

8 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
     beneficial owner of voting securities representing 20% or more of the total
voting power of all of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors;
     (ii) upon the first purchase of the Company’s common stock pursuant to a
tender or exchange offer (other than a tender or exchange offer made by the
Company);
     (iii) the stockholders of the Company shall approve a merger,
consolidation, recapitalization or reorganization of the Company, or a reverse
stock split of outstanding voting securities, or consummation of any such
transaction if stockholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
all of the outstanding voting securities of the Company immediately prior to the
transactions with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;
     (iv) the stockholders of the Company shall approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or
     (v) if, at any time during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
the election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.
     (e) Notwithstanding anything in this Agreement to the contrary, a
termination pursuant to paragraph 9(b), (c), or (d) shall operate to
automatically waive in full the non-competition restrictions imposed on
Executive pursuant to paragraph 3(a).
     (f) If it shall be finally determined that any payment made or benefit
provided to Executive in connection with a Change in Control of the Company,
whether or not made or provided pursuant to this Agreement, is subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, or any successor thereto, the Company shall pay Executive an amount of
cash (the “Additional Amount”) such that the net amount received by Executive
after paying all applicable taxes on such Additional Amount shall be equal to
the amount that Executive would have received if Section 4999 were not
applicable.
     10. Indemnification. In the event Executive is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Executive), by reason of the fact that he is or was performing services
under this Agreement, then the Company shall indemnify Executive against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in

9 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
settlement, as actually and reasonably incurred by Executive in connection
therewith. In the event that both Executive and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees and reasonable expenses of such separate counsel. Further, while
Executive is expected at all times to use his best efforts to faithfully
discharge his duties under this Agreement, Executive cannot be held liable to
the Company for errors or omissions made in good faith where Executive has not
exhibited gross, willful and wanton negligence and misconduct nor performed
criminal and fraudulent acts which materially damage the business of the
Company.
     11. Outplacement Services. Should Executive be terminated Without Cause or
resign with Good Reason, he shall be entitled to outplacement services
commensurate with Executive’s position for a period of one year or until he
obtains comparable employment, whichever is less.
     12. No Prior Agreements. Executive hereby represents and warrants to IES
that the execution of this Agreement by Executive and his employment by IES and
the performance of his duties hereunder will not violate or be a breach of any
agreement with a former employer, client or any other person or entity. Further,
Executive agrees to indemnify IES for any claim, including, but not limited to,
reasonable attorneys’ fees and expenses of investigation, by any such third
party that such third party may now have or may hereafter come to have against
IES based upon or arising out of any non-competition agreement, invention or
secrecy agreement between Executive and such third party which was in existence
as of the date of this Agreement.
     13. Assignment; Binding Effect. Executive understands that he has been
selected for employment by IES on the basis of his personal qualifications,
experience and skills. Executive agrees, therefore, that he cannot assign all or
any portion of his performance under this Agreement. Subject to the preceding
two sentences and the express provisions of paragraph 11 above, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, legal representatives, successors and
assigns.
     14. Release. Notwithstanding anything in this Agreement to the contrary,
Executive shall not be entitled to receive any payments pursuant to this
Agreement unless Executive has executed (and not revoked) a general release of
all claims Executive may have against IES and its affiliates in a form of such
release reasonably acceptable to IES.
     15. Complete Agreement. Executive has no oral representations,
understandings or agreements with IES, IES or any of their officers, directors
or representatives covering the same subject matter as this Agreement. This
written Agreement is the final, complete and exclusive statement and expression
of the agreement between IES, IES and Executive and of all the terms of this
Agreement, and it cannot be varied, contradicted or supplemented by evidence of
any prior or contemporaneous oral or written agreements. This written Agreement
may not be later modified, except by a further writing signed by an officer of
IES who must be duly authorized by IES’ Board of Directors and Executive, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. Without limiting the generality of

10 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
the foregoing, either party’s failure to insist on strict compliance with this
Agreement shall not be deemed a waiver thereof.
     16. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

     
To IES:
  Law Department
 
  Integrated Electrical Services, Inc.
 
  1800 West Loop South, Suite 500
 
  Houston, Texas 77027
 
   
To Executive:
  Robert B. Callahan
 
  3122 Bentgrass Drive
 
  Katy, Texas 77450

Notice shall be deemed given and effective on the earlier of three days after
the deposit in the U.S. mail of a writing addressed as above and sent first
class mail, certified, return receipt requested, or when actually received.
Either party may change the address for notice by notifying the other party of
such change in accordance with this paragraph 16.
     17. Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
     18. Dispute Resolutions. Except with respect to injunctive relief as
provided in paragraph 3(b), neither party shall institute a proceeding in any
court nor administrative agency to resolve a dispute between the parties before
that party has sought to resolve the dispute through direct negotiation with the
other party. If the dispute is not resolved within two weeks after a demand for
direct negotiation, the parties shall attempt to resolve the dispute through
mediation. If the parties do not promptly agree on a mediator, the parties shall
request the Association of Attorney Mediators in Harris County, Texas to appoint
a mediator certified by the Supreme Court of Texas. If the mediator is unable to
facilitate a settlement of the dispute within a reasonable period of time, as
determined by the mediator, the mediator shall issue a written statement to the
parties to that effect and any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators in Houston, Texas, in
accordance with the rules of the American Arbitration Association then in
effect. A decision by a majority of the arbitration panel shall be final and
binding. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The costs and expenses, including reasonable attorneys’ fees, of
the prevailing party in any dispute arising under this Agreement will be
promptly paid by the other party.
     19. Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas without regard to its conflicts of
law provisions.

11 of 12



--------------------------------------------------------------------------------



 



Robert B. Callahan, Employment Agreement
     20. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.

            INTEGRATED ELECTRICAL SERVICES, INC.
      By:   /s/ Curtlon L. Warnock     Name:   Curtlon L. Warnock      Title:  
SVP, General Counsel & Secretary         

            EXECUTIVE


    /s/ Robert B. Callahan     Robert B. Callahan                       

12 of 12